                                           Case 3:21-cv-01905-JSC Document 9 Filed 06/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ALEXANDER BEHREND,
                                   7                                                         Case No. 21-cv-01905-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                          SCREENING ORDER PURSUANT TO
                                   9                                                         28 U.S.C. § 1915
                                         SAN FRANCISCO ZEN CENTER, INC., et
                                  10     al.,                                                Re: Dkt. No. 1

                                  11                    Defendants.

                                  12          Plaintiff, proceeding without representation by a lawyer, filed this complaint on March 17,
Northern District of California
 United States District Court




                                  13   2021. (Dkt. No. 1.) The Court subsequently granted Plaintiff’s Application to Proceed In Forma
                                  14   Pauperis. (Dkt. No. 5.) Having conducted a review of the complaint pursuant to 28 U.S.C. §
                                  15   1915, the Court directs the Clerk of Court to issue the summons. Further, the U.S. Marshal or the
                                  16   Clerk’s Office for the Northern District of California shall serve, without prepayment of fees, a
                                  17   copy of the complaint, any amendments, attachments, scheduling orders and other documents
                                  18   specified by the Clerk, plaintiff’s affidavit and this order upon the defendant(s).
                                  19          As Plaintiff is proceeding without counsel, the Court directs his attention to the Handbook
                                  20   for Pro Se Litigants, which is available along with further information for the parties on the
                                  21   Court’s website located at http://cand.uscourts.gov/proselitigants. Plaintiff may also contact the
                                  22   Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, Telephone No. (415) 782-
                                  23   8982, for free assistance regarding his claims.
                                  24          IT IS SO ORDERED.
                                  25   Dated: June 23, 2021
                                  26                                                     ______________________________________
                                                                                         JACQUELINE SCOTT CORLEY
                                  27                                                     United States Magistrate Judge
                                  28
